            Case 1:18-cr-00602-WHP Document 17 Filed 11/02/18 Page 1 of 4
                                                                          21st Floor
                                                                          1251 Avenue of the Americas
                                                                          New York, NY 10020-1104

                                                                          Rachel Strom
                                                                          rachelstrom@dwt.com
                                                                          Jeremy Chase
                                                                          jeremychase@dwt.com

                                                                          212-489-8230 tel
                                                                          212-489-8340 fax




                                                       November 2, 2018

VIA ECF & U.S. MAIL

The Honorable William H. Pauley, III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

         Re:       United States v. Cohen, 18-cr-602 – Request to Unseal Materials

Dear Judge Pauley:

        This firm writes on behalf of the news organizations American Broadcasting Companies,
Inc., the Associated Press, Cable News Network, Inc., Daily News, L.P., Dow Jones & Co., Inc.,
Newsday LLC, and NYP Holdings, Inc. (collectively, the “News Organizations”). We write in
accordance with Your Honor’s October 17, 2018 Order (Doc. No. 12), and in reply to the
Government’s Opposition to the Non-Party News Organizations’ and The New York Times’
Motions to Unseal Certain Search Warrant Materials related to Michael Cohen (Doc. No. 14).

        In their original letter motion, the News Organizations sought access to the search
warrant materials related to the April 9, 2018 searches of Michael Cohen’s person and property.
The request was grounded on the premise that the investigation of Mr. Cohen had closed upon
his August 21, 2018 guilty plea, and that Second Circuit case law is clear that the common law
right of access applies to search warrant materials from closed criminal investigations. In re
Newsday, Inc., 895 F.2d 74, 79 (2d Cir.), cert denied, 496 U.S. 931 (1990). Further, the News
Organizations argued that logic and experience dictate that the First Amendment right of access
also applies to such search warrant materials from closed criminal investigations. See generally
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

        In their Opposition, the Government claims for the first time that the “grand jury
investigation into Michael Cohen and others . . . remains ongoing,” and that unsealing the
requested search warrant materials would interfere with the investigation and implicate the
“privacy concerns for numerous uncharged third parties who are named in the materials.” See
Doc. No. 14, at 1. The Government also represents that it filed an ex parte supplemental
submission under seal with the Court setting forth the specific justifications for keeping the
4817-7380-9273v.1 0050033-005133
            Case 1:18-cr-00602-WHP Document 17 Filed 11/02/18 Page 2 of 4




Hon. William H. Pauley, III
November 2, 2018
Page 2


materials from public view. Id. at 1 n.1. Accordingly, the Government asserts that the materials
must not be publicly disclosed (even with redactions), and that the News Organizations’ and The
New York Times’ motions should be denied as premature. Id. at 7.

        As Your Honor is aware, the News Organizations’ request for access to these materials is
no run-of-the-mill request for access to judicial documents – the materials sought here are the
product of a no-knock search warrant executed against the personal lawyer for the President of
the United States that led to a guilty plea for, among other things, campaign finance violations in
the weeks before the 2016 Presidential election. Seldom has the public’s interest in obtaining
access to judicial documents been greater. Yet the Government still claims there is not a single
document it can release to the public – even in a redacted form. The News Organizations are
completely hamstrung at responding to that claim because the Government has filed all of its
evidence under seal.

        The Second Circuit has made clear, however, that a district court cannot simply “delegate
its authority” to evaluate what information can be made public to the government. United States
v Amodeo, 44 F3d 141, 147 (2d Cir. 1995). Rather, a district court must conduct an in camera
review “to insure that [a determination of what materials can be disclosed is] based on the court’s
independent balancing of interests and were not the result of an improper delegation of judicial
authority” to the prosecutor’s office. United States v. Amodeo, 71 F.3d 1044, 1047 (2d Cir.
1995). Thus, the News Organizations must respectfully request that Your Honor carefully
evaluate the Government’s assertions about the nature of its investigation and the requested
materials and its need for continued blanket secrecy under the well-established First Amendment
and common law principles outlined in the News Organizations’ and New York Times’ letter
motions.

        With that backdrop in mind, because the Government’s only rationalization for
withholding these documents is that the release would identify other targets of the ongoing
investigation, to the degree that any of the requested materials relate to Mr. Cohen alone, those
materials must be disclosed. There is no argument that the investigation into Mr. Cohen remains
open, and this Circuit has long encouraged district courts to only seal those documents necessary
to preserve privacy and law enforcement interests, rather than allow the kind of “wholesale
sealing” that the Government seeks here. See Matter of New York Times Co., 828 F.2d 110, 116
(2d Cir. 1987).

         And, the Government’s objections to engaging in any redaction of these documents are
paper thin. Here, the News Organizations ask only that the Government engage in “line-by-line”
review of the materials that solely pertain to the investigation of Mr. Cohen – not related to the
target of any other ongoing investigation. Mr. Cohen has pled guilty and, with the exception of
filtering out materials related to other subjects of the investigation, the exercise would be no
more burdensome than for any other closed investigation. Second, to the extent the Government
4817-7380-9273v.1 0050033-005133
            Case 1:18-cr-00602-WHP Document 17 Filed 11/02/18 Page 3 of 4




Hon. William H. Pauley, III
November 2, 2018
Page 3


contends that these materials after redaction “would provide little meaningful information to the
public,” it is the public – not those trying to keep the information secret – that should be the
judge of that.

        Finally, as a last resort, to the extent the Court agrees that the investigation is ongoing
and that some interest justifies keeping the requested materials secret, the public must gain
access when that interest expires. If, as the government contends, law enforcement and privacy
interests justify sealing at this date, those interests will inevitably expire. As the Second Circuit
has explicitly held, “the government’s interest in its ongoing investigation does not go on [sic]
forever.” United States v. Moten, 582 F.2d 654, 661 (2d Cir. 1978). Thus, even if the Court
decides that the government interest in protecting an ongoing proceeding warrants continued
sealing, that sealing may endure “only so long as is necessary to protect the investigation.” Id.

        To ensure that secrecy ends as soon as the purported ongoing investigation concludes, the
News Organizations request that the Court fix a specific “sunlight date”, at which time any
continued sealing order would expire unless the government establishes that sealing is still
justified. Such a sunlight provision would provide a set time for re-evaluation and ensure that
the government does not fail to alert the Court of the conclusion of the investigation and its
expiration of its interest in secrecy. Such an order would not impose an undue burden on the
government or law enforcement and has been employed by courts in the past. See, e.g., United
States v. Capeci, 424 F. App’x 35, 36 (2d Cir. 2011) (“The government is reminded that should
the conditions for unsealing set forth in the sealed order come to pass, it is under a continuing
obligation to inform the district court.”); United States v. Strevell, No. 05-CR-477 (GLS), 2009
WL 577910 at *7 (N.D.N.Y. 2009) (grafting a one-year deadline on the sealing orders, absent a
timely motion for further sealing); In re Sealed Matter, No. 2:10-mc-00022 (S.D. Tex. Jun. 4,
2015) (Minute Entry requiring Government “to file updated status reports within 10 days and
every 6 months thereafter” on whether to unseal records under common law right of access).

       Accordingly, the News Organizations respectfully reiterate their request that the search
warrant materials be released to the public, and to the extent the Court determines that the
Government’s ongoing investigation requires the requested materials to remain sealed, that the
Court set a sunlight date keyed to the date of its Order on this Letter Motion.

                                                       Respectfully submitted,

                                                       Davis Wright Tremaine LLP

                                                       /s/ Rachel Strom

                                                       Rachel Strom
                                                       Jeremy Chase
4817-7380-9273v.1 0050033-005133
            Case 1:18-cr-00602-WHP Document 17 Filed 11/02/18 Page 4 of 4




Hon. William H. Pauley, III
November 2, 2018
Page 4


cc:      Attorneys of Record (via ECF)




4817-7380-9273v.1 0050033-005133
